          Case 7:19-cr-00664-VB Document 13 Filed 12/03/19 Page 1 of 1




                  LAW OFFICES OF JAMES R. DEVITA, PLLC
                                  81 MAIN STREET, SUITE 504
                              WHITE PLAINS, NEW YORK 10601-1719
                                          (914) 328-5000
                                       FAX (914) 946-5906
                               E-Mail: jdevita@jamesrdevitalaw.com

                                      December 3, 2019


VIA ECF
Honorable Vincent L. Briccetti
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

                        Re: United States v. Barbara Meyzen, 19 Cr. 664 (VB)

Dear Judge Briccetti:

        I respectfully request that the pretrial conference scheduled in this matter for noon on
Wednesday, December 11, 2019 be adjourned to Thursday, December 19, 2019 at 11 am. I was
recently appointed to represent a new defendant in the multi-defendant case of United States v.
Cardona-Cardona, 18 Cr. 601 (PGG), and Judge Gardephe had already scheduled a pretrial
conference in Manhattan for December 11, 2019 at 12:30 pm. Obviously, I cannot attend both
conferences and the conference before Judge Gardephe involves five other defense counsel. I
checked with Ms. Hilbert, who informed that the Court would be able to accommodate the
requested date and time. I have discussed this request with Assistant United States Attorney
James McMahon, and the government consents.


                                      Respectfully submitted,

                                      s/ James R. DeVita

                                      James R. DeVita


cc:    James McMahon, Esq., Assistant United States Attorney (by ECF)
